Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 15 February 2022.  In virtue of this communication, claims 1-18 are currently presented in the instant application.  Presently, claims 1, 13, and 17 have been amended and claims 9-11 have been cancelled.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are unpersuasive.  Liu [0050] discloses all the newly amended features, that were generally present in previous claims 9-11.  Liu (Fig. 8, [0050]) discloses the movable stage 168, rigid frame assembly 161, a plurality of intermediate stages 163 and 166, and a plurality of deformable piezoelectric portions 162, 165, and 167 (“…generated due to the deformation of the actuation beams 162, 165, and 167, which may be formed of piezoelectric (“PZT”) or other suitable material such as deflects in response to an electrical signal.”), wherein actuation beam 167 connects the movable stage to the first rigid intermediate stage 166, and beams 165 and 162 in combination couple the stage 166 to the frame assembly 161 through the 

The rejections will be updated and maintained.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 26 September 2019.  In virtue of this communication, claims 1-18 are currently presented in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-7, 12-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Publication No.: US 2017/0133951 A1, herein known as Liu) in view of Yu (Publication No.: US 20170324905 A1, herein known as Yu) and Chong et al. (Publication No.: US 2017/0254978 A1, herein known as Chong).
With respect to claim 1, Liu discloses a multi-axis MEMS assembly comprising: 
a micro-electrical-mechanical system (MEMS) actuator configured to provide linear three-axis movement ([0050]; Figs. 7A and 7B and 8; abstract), 
the micro-electrical-mechanical system (MEMS) actuator including: 
an in-plane MEMS actuator (abstract; in-plane-actuator 150), and 
an out-of-plane MEMS actuator including a multi-morph piezoelectric actuator (abstract; out-of-plane actuator 160),
wherein the multi-morph piezoelectric actuator includes a moveable stage configured to be affixed to the lens barrel assembly (168), a rigid frame assembly (161) and a plurality of rigid intermediate stages (163, 166), and a plurality of deformable piezoelectric portions configured to couple the moveable stage to the rigid frame assembly (162, 165, 167), wherein a first portion of the plurality of deformable piezoelectric portions is configured to couple a first rigid intermediate stage of the plurality of rigid intermediate stages to the movable stage (167 to 166), and wherein a second portion of the plurality of deformable piezoelectric portions (165, 162) is configured to couple the first rigid intermediate stage (166) of the plurality of rigid intermediate stages to the rigid frame assembly (161) (see response to arguments above).
Liu does not explicitly disclose an optoelectronic device coupled to the in-plane MEMS actuator and a lens barrel assembly coupled to the out-of-plane MEMS actuator ([0050] discloses that “The out-of-plane actuator 160 includes a center stage 168 to attach the payload, i.e. the optoelectronic or other optical or electronic device being actuated.”).
Yu teaches a miniature camera system with an image stabilization system mounted to the image sensor and an autofocus system connected to the lens barrel ([0010]).
Chong teaches using MEMS for autofocusing and image stabilization ([0100]) as MEMS actuators are small, compact, and energy saving, all beneficial features for mobile devices ([0012]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the assembly of Liu into the camera system of Yu for both the autofocusing and image stabilization means of Yu as known and taught by Chong with the benefits as discussed above in Chong.
Liu supplies all the structure required of the assembly (an in-phase and out-of-phase actuation), but does not give explicit description of its incorporation into a camera device (merely stating that the stage is connected to an optoelectrical device).  Yu teaches a camera device that utilizes separate actuation units for both autofocusing (connected to the lens barrel) and image stabilization (connected to the image sensor).  Chong teaches the knowledge that MEMS actuators can be used for miniaturization purposes for these two functions.
It should be noted that alternatively or additionally, Gutierrez (cited in full below) teaches specifically using an in-plane MEMS actuator for image stabilization and an out-of-plane MEMS actuator for autofocus as explicitly using the in-plane and out-of-plane actuators as described by Liu for those explicit functions.

With respect to claim 3, the combination of Liu, Yu, and Chong further discloses an assembly wherein the in-plane MEMS actuator is an image stabilization actuator (in-plane actuator 150 as described above in the combination).

With respect to claim 4, the combination of Liu, Yu, and Chong further discloses an assembly wherein the in-plane MEMS actuator is configured to provide linear X-axis movement and linear Y-axis movement (Liu [0007]).

With respect to claim 6, the combination of Liu, Yu, and Chong further discloses an assembly wherein the out-of-plane MEMS actuator is an autofocus actuator (combination as described for claim 1 above).

With respect to claim 7, the combination of Liu, Yu, and Chong further discloses an assembly wherein the out-of-plane MEMS actuator is configured to provide linear Z-axis movement (Liu [0055]).

With respect to claim 12, the combination of Liu, Yu, and Chong further discloses an assembly wherein the rigid frame assembly of the multi-morph piezoelectric actuator of the out-of-plane MEMS actuator is configured to be coupled to a support assembly (Liu: outer frame 161 is joined to circuit board 12, the support assembly; [0052]).

With respect to claim 13, see the rejections of claims 1, 3, and 6 above.

With respect to claim 14, see rejection of claim 4 above.

With respect to claim 16, see rejection of claim 7 above.

With respect to claim 17, see rejection of claims 1 and 9-11 above.

With respect to claim 18, see rejection of claim 12 above.

Claims 2, 5, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu, Yu, and Chong as applied to claim 1 above, and further in view of Gutierrez et al. (Publication No.: US 2015/0146312 A1, herein known as Gutierrez).
	With respect to claim 2, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the lens barrel assembly includes a plurality of discrete lenses (Yu only defines a lens unit but does not explicitly describe the number of lenses in the unit).  Chong further teaches that improvements in MEMS technology allows for multiple lenses to be actuated ([0012]).
Gutierrez teaches a lens barrel containing multiple lenses and driven by an in-plane and out-of-plane MEMS actuator ([0050]).
It has been held that a mere duplication of parts is an obvious variant of the prior art of record.  In this case, utilizing multiple lenses in the lens unit of the combination would have been obvious to one of ordinary skill in the art based on the desired optical needs of the device, as Chong teaches, would be capable of still being able to actuate with multiple lenses, and as Gutierrez teaches, lens barrels comprising multiple lenses are capable of being driven by the out-of-plane MEMS actuator similar to Liu.

With respect to claim 5, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the in-plane MEMS actuator is further configured to provide rotational Z-axis movement ([0007] states that the actuator can provide rotational and translational movement, but only explicitly states that the out-of-plane does rotation in [0014] for example).
Gutierrez teaches how to arrange and control the in-plane actuators to cooperate with each other to provide z-axis rotational movement ([0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the assembly of the combination of Liu, Yu, and Chong by either replacing the in-plane actuator of the combination to the one in Gutierrez, or implementing the control of Gutierrez to control the in-plane actuators of the combination to cooperate to obtain the rotational movement.

With respect to claim 15, see rejection of claim 5 above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liu, Yu, and Chong as applied to claim 1 above, and further in view of Lee (Publication No.: US 2015/0234187 A1, herein known as Lee).
With respect to claim 8, the combination of Liu, Yu, and Chong does not explicitly disclose an assembly wherein the multi-morph piezoelectric actuator includes a bending piezoelectric actuator (the type of piezoelectric actuator is not described).
Lee teaches bending piezoelectric actuators being known piezoelectric actuators that can be substituted in for other piezoelectric and MEMs actuators (claim 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the assembly of the combination of Liu, Yu, and Chong by utilizing known bending piezoelectric actuators as the specific non-descript piezoelectric actuators of the combination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-11 of copending Application No.  16/256,495 (reference application) in view of the remaining references recited above. Although the claims at issue are not identical, they are not patentably distinct from each other (see below).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is how the rejections will be analyzed:
Present Application (PA) – Copending Application (CA) – Explanation
1 – 1 – PA further requires a lens barrel (obvious in view of Liu, Yu and Chong as utilized in the rejection of claim 1 above)

2 – 1 – Further description of the lens barrel (obvious in view of Gutierrez as utilized in the rejection of claim 2 above)

(3-8) – (3-8) – identical claims

12 – 11 – CA does not claim the support assembly (obvious in view of claim 1 as utilized in the rejection of claim 12 above)

As claims 13-18 of PA are a combination of these above claims, they would be rejected under double patenting for a similar combination of the CA claims as laid out above.


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/228047 in view of the remaining reference cited above. 
This is a provisional nonstatutory double patenting rejection.

1 – (1-3) – CA is extremely broad and the combination of claims 1-3 or individually obvious in view of documents Liu, Yu, and Chong for the missing parts of the lens barrel and optoelectrical devices

2 – (1-3) – obvious in view of Gutierrez as rejected above

(3-7) – (3-7) – identical claims

(8 and 12) – 1 – not claimed in CA, obvious in view of the reference above as seen in the rejections.

As claims 13-18 of PA are a combination of these above claims, they would be rejected under double patenting for a similar combination of the CA claims as laid out above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
2/24/2022